—Appeal by the defendant from an amended judgment of the County Court, Dutchess County (Hayes, J.), rendered May 27, 2009, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of criminally negligent homicide.
Ordered that the amended judgment is affirmed.
The sentence imposed was not excessive (see People v Williams, 69 AD3d 887 [2010]; People v Haimson, 164 AD2d 867 [1990]; People v Suitte, 90 AD2d 80 [1982]). The defendant’s remaining contentions relate to matter dehors the record, and may not be addressed on this appeal (see People v Moss, 74 AD3d 1360 [2010]; People v Tillman, 74 AD3d 1251 [2010], lv denied 15 NY3d 856 [2010]). Covello, J.P., Leventhal, Hall and Sgroi, JJ., concur.